The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Response to Arguments
Applicant's arguments filed 6/08/2021 have been fully considered but they are not persuasive.
The arguments concern claim amendments that are addressed in the rejections below.  Additional arguments have been addressed in prior office actions as well as by the Patent Trial and Appeal Board (6/14/2018).  

  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 1, 2, 4-6, 8, 9, 26, 33, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dupinay et al. (US 8,545,870) in view of Andersen et al. (US 2004/0146599), Clapp (Ultrafiltration 1990), Wikipedia Contributors (Pastille), Kessel et al. (US 6,689,299), and the Applicant’s admitted prior art..
Regarding claims 1, 2, 4-6, 8, 26, and 33, Dupinay et al. disclose a pastille formulation comprising a sugar alcohol (isomalt or maltitol; col. 2, 21-25) and a natural gum binder (gum arabic; col. 2, 5-8).  
Although Dupinay et al. do not disclose a pastille as “lightly chewable…in the form of a hardened solid gel” a pastille is by definition a lightly chewable hardened solid gel.  Pastille is defined as, “A pastille is a type of sweet or medicinal pill made of a thick liquid that has been solidified and is meant to be consumed by light chewing and allowing it to dissolve in the mouth,” (Wikipedia Contributors, “Pastille”).  Furthermore the applicant defines pastille in the same terms, stating:
As used herein, the term "pastille" refers to a dissolvable oral formulation made by solidifying a liquid or gel composition, such as a composition that includes a gelling or binding agent, so that the final product is a hardened solid gel. In certain embodiments, such formulations are characterized by sufficient cohesiveness to withstand light chewing action in the oral cavity without rapidly disintegrating.

It would have been obvious to one of ordinary skill in the art that the pastille of Dupinay et al. would have the same characteristics as claimed because those characteristics are key attributes in the definition of the term pastille.  
Dupinay et al. do not expressly disclose incorporating tobacco particulate material or tobacco extract.  However, Dupinay et al. disclose that the product contains nicotine as an active ingredient (col. 2, 29-30; col. 3, 38-41) and also disclose that the active ingredient can be a plant extract (col. 3, 38-41).  It would have been obvious to one of ordinary skill in the art at the time of invention to use tobacco extract (i.e. a plant extract) as the source of nicotine in the invention of Dupinay et al. The motivation is provided by Dupinay et al. teaching the use of nicotine as well as plant extracts and that it is notoriously well known in the art at the time of invention that tobacco and its extracts contain nicotine.  
Dupinay et al. do not disclose a second layer.  However, Andersen et al. disclose a dissolvable coating (i.e. layer and formulation) for confections (i.e. gums and pastilles; 0056) composed of a polyol syrup and a powdered polyol, with the polyols including both isomalt and maltitol (0012) and may contain pharmaceutically active compounds (0059).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the coating of Andersen et al. in the invention of Dupinay et al. to prevent degradation prior to use (see abstract).  It would also be obvious to one of ordinary skill in the art at the time of invention to incorporate the tobacco extract of Dupinay et al. in the coating disclosed by Andersen et al. because Andersen et al. disclose that pharmaceutically active ingredients can be added to the coating.
Dupinay et al. does not disclose an ultrafiltered tobacco extract or that the extract consists of only compounds with a molecular weight below about 5,000 Da.  However, it is known in the art to ultrafilter tobacco extracts to remove protein and suspended solids and enrich nicotine and sugars (See Clapp page 8).  Clapp also disclose several 
Dupinay et al. disclose that the formulation contains 1-10% of a matrix agent (i.e. binder), and 80-99% of a major sugary excipient such as sorbitol (a sugar alcohol).  Although Dupinay et al. do not explicitly disclose including a humectant in about 0.5% or greater, it is notoriously well known in the art at the time of invention/filing that sugar 
Dupinay et al. disclose examples the amount of plant extract to be used in the pastille.  However, it would have been obvious to change the amount of tobacco extract to obtain various amounts nicotine because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215  (CCPA).  It also would have been notoriously well known in the art to produce pastilles with different amounts of nicotine so that users could choose the amount of nicotine to suit their needs, such as gradually reducing nicotine doses to treat addiction or higher levels of nicotine to adapt to using pastilles instead of other forms of tobacco. 
Dupinay et al. do not disclose including 0.5% or greater glycerine and/or propylene glycol.  However, Kessel et al. disclose a similar pastille formulation (col. 2, 32-36) comprising a sugar alcohol (col. 4, 40-49) and a polymeric binder such as a natural polysaccharide (i.e. gum, col. 3, 33-42).  Kessel et al. go on to indicate using a plasticizers such as glycerol and propylene glycol in amounts less than 30% to decrease the softening point of the polymeric binder so the processing and shaping of the product can be accomplished at lower temperatures and prevent exposing the active ingredient to high temperatures (col. 4, 13-39).  It would have been obvious to one of ordinary skill in the art at the time of invention/filing to use plasticizers, including glycerol and propylene glycol, in amounts less than 30% to reduce the processing temperature of the product and protect the active ingredient or flavoring.  
Regarding claim 9, Dupiay et al. and Andersen et al. do not expressly disclose the amount of active ingredient (i.e. tobacco extract), sugar alcohol, sugar alcohol syrup used in the coating.  However, it would have been obvious to change the amount of these ingredients to obtain various amounts nicotine and consistency because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215  (CCPA).  In particular, Andersen et al. disclose that using different relative compositions of syrup leads the coating to be either hard or soft (0057-0095).  
Regarding claim 34, Dupinay et al. and Andersen et al. both disclose containing active ingredients.  The outer coating of Andersen et al. would inherently dissolve first during use and result in a fast release of active ingredient while the inner active ingredient cannot be released until it is exposed and is therefore inherently its release is extended and Dupinay et al. disclose that the matrix slows the release of the active ingredient, creating an extended release compared to the coating which does not have an agent that slows the release.     

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J FELTON/
Primary Examiner, Art Unit 1747